1    DAVID A. HUBBERT
     Acting Assistant Attorney General
2    ALEXANDER E. STEVKO (CA Bar No. 301359)
     Trial Attorney, Tax Division
3    U.S. Department of Justice
     P.O. Box 683
     Washington, D.C. 20044-0683
4    Telephone: (202) 616-2380
     Facsimile: (202) 307-0054
5    Email: Alexander.Stevko@usdoj.gov


6                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
7
                                                          Case No. 2:19-cv-02313-TLN-DB
      GAGAN BHATIA,
8                                                         ORDER GRANTING UNOPPOSED
                 Plaintiff,                               MOTION FOR LEAVE TO FILE
9                                                         AMENDED ANSWER AND THIRD-
                 v.                                       PARTY COMPLAINT

10    UNITED STATES OF AMERICA,

11               Defendant.


12

13          Pursuant to the United States of America’s unopposed motion for leave to file an

     amended answer (ECF No. 9) and for good cause being shown, the motion is GRANTED. The
14
     United States is to file its amended answer and third-party complaint with the clerk of the court.
15
     The discovery deadline in this case is moved to October 1, 2021.

16          IT IS SO ORDERED.

17
     Dated this 30th day of April.
18

19



                                                      1
